Case 1:19-cr-10041-JDB Document 77 Filed 06/20/19 Page1iof3 PagelD 194

ARORA & LaAScALa, LLC 75 West Wieuca Road NE - Atlanta, Georgia - 30342
TRIAL ATTORNEYS

 

(O) 404.881.8866 - (F) 404.865.3525 - manny@aroralascala.com

19 June 2019

Jillian D. Willis

Assistant United States Attorney
U.S. Dept. Of Justice, Fraud Section
1400 New York Avenue NW
Washington D.C., 20530

Jillian. willis2@usdoj.gov

Re: United States v. Charles Alston, M.D.
Case No. 1:19-CR-10041-JDB

Dear Ms. Willis,

Thank you for the discovery provided on May 6, 2019. This letter is a follow
up to ensure that Dr. Alston receives all the discovery to which he is entitled.

I am writing pursuant to W.D. Tenn. LCrR 16.1(a) to request that you
provide our office with the following information or notice regarding the above

referenced case:

1. All information or material that comes within the purview of Rule 16 of
the Federal Rules of Criminal Procedure (all subsections), W.D. Tenn,
LCrR 16.1 (all subsections), Brady, Giglio and/or the Court’s pre-trial
order,

2. Notice of any evidence the government intends to use in its case in chief
at trial that arguably could be the subject of a motion to suppress
evidence. If a search was conducted pursuant to a search warrant,
whether state or federal, the Defendant requests a copy of the federal and
state warrant application(s) (i.e. affidavits), the warrant(s), and the
return(s) (i.e. inventory).

3. Notice of the government’s intention to use “other crimes, wrongs or
acts” evidence and the general nature of that evidence. See F.R.E. 404(b).

Page | of 3

 
Case 1:19-cr-10041-JDB Document 77 Filed 06/20/19 Page2of3 PagelD 195

ARORA & LaAScaLa, LLC 75 West Wieuca Road NE - Atlanta, Georgia - 30342
TRIAL ATTORNEYS

 

(O) 404.881.8866 - (F) 404.865.3525 - manny@aroralascala.com

4. If any witnesses have been shown any photographic or live lineup(s)
involving the Defendant, the Defendant requests to inspect the
photographs or documents relating to those lineups. If any witness failed
to identify the Defendant from a lineup, the Defendant should be
informed of that under Brady.

5. Regarding witnesses that may be called by the government, the defendant
requests the following:

a. Documents showing the criminal record of the witness. Since
“rap sheets” are often difficult to decipher, and do not always
contain complete information, the defendant requests that the
government do more than merely provide a “rap sheet” on the
witness unless it is confident that the “rap sheet” clearly and
completely reflects the witness’s criminal record. The
defendant also wants to know if a witness has any pending
criminal charges.

b. All information regarding any possible benefits a witness might
expect to receive for his/her testimony, e.g. plea agreements,
immunity, payments, benefits to others, etc.

c. Information that a witness made a statement or failed to make a
statement, e.g., failed to name the defendant as a participant,
that arguably could be exculpatory regarding the defendant.

d. Information that a witness has given inconsistent statements
about an arguably material matter.

e. Information that a witness was under the influence of drugs at
the time of the events about which he/she is testifying.

f. Information that a witness has or is suffering from a mental
illness that arguably could affect the witness’s ability to discern
or tell the truth.

Page 2 of 3

 
Case 1:19-cr-10041-JDB Document 77 Filed 06/20/19 Page 3o0f3 PagelD 196

ARORA Sz LaScaLa, LLC 75 West Wieuca Road NE - Atlanta, Georgia « 30342
TRIAL ATTORNEYS

 

(O) 404.881.8866 - (F) 404.865.3525 - manny@aroralascala.com

g. Any other information that arguably would be pertinent to a
witness’s credibility.

6. The names of persons who will not be called as witnesses by the
government, but who may have information pertinent to the case, e.g., a
person who has been interviewed by a government agent but did not, in
the government’s opinion, provide helpful information.

7. At the earliest possible time, all “statements” of witnesses that must be
provided under 18 U.S.C. §3500 (Jencks Act).

8. Any information that indicates that one witness has given a statement that
is inconsistent with the statement of another witness.

I appreciate your attention to these requests. If you do not believe you have
to furnish me the requested information if it exists, please let me know so that I can
determine whether I need to file an appropriate motion.

/
_ oui S. Arora
Attorney for Defendant

 

Page 3 of 3

 
